Citation Nr: 0012913	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-31 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for conjunctivitis and 
corneal opacities due to mustard gas exposure.

2.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to exposure to second hand smoke 
and/or mustard gas exposure.

3.	Entitlement to an increased evaluation for bilateral pes 
cavus, currently rated at 30 percent disabling.

4.	Entitlement to an increased evaluation for residuals of an 
intertrochanteric right hip fracture, currently rated at 20 
percent disabling.

5.	Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served essentially on continuous active duty from 
September 1940 to November 1941, from September 1942 to 
December 1945, from January 1951 to July 1952, and had 
periods of service in the National Guard.
 
This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

A February 1999 Board of Veterans' Appeals (Board or BVA) 
decision denied entitlement to increased evaluations for 
bilateral pes cavus and residuals of an intertrochanteric 
right hip fracture.  

BVA also remanded claims of entitlement to service connection 
for conjunctivitis and corneal opacities due to mustard gas 
exposure; and COPD due to exposure to second hand smoke 
and/or mustard gas exposure.  The issue of entitlement to 
special monthly compensation was deferred.

In August 1999, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the increased rating claims pursuant to a joint 
motion for remand.  The Court also dismissed, for lack of 
jurisdictional ripeness the claims of entitlement to service 
connection for COPD due to second hand smoke and/or mustard 
gas exposure, entitlement to service connection for 
conjunctivitis and corneal opacities due to mustard gas 
exposure, and entitlement to special monthly compensation.  
The issue of entitlement to service connection for sterility 
was dismissed on motion of the parties. 

On appeal the veteran appears to raise certain claims 
secondary to "radiation exposure."  It is, however, unclear 
from the veteran's statements what disorders he believes are 
due to radiation exposure, and precisely when, where and how 
he believes that he was exposed to radiation inservice.  
Accordingly, if the veteran desires to claim entitlement to 
service connection for a disorder secondary to radiation 
exposure he should inform the RO in writing of the claimed 
disability and precisely when, where, and how he was exposed 
to radiation in service.  See generally, 38 C.F.R. § 3.1(p) 
(1999) (A claim means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.) 


FINDINGS OF FACT

1.	The veteran has not presented a claim of entitlement to 
service connection for conjunctivitis due to mustard gas 
exposure that is plausible or capable of substantiation. 

2.	The veteran has presented plausible claims of entitlement 
to service connection for corneal opacities (cataracts) and 
COPD due to exposure to second hand smoke and/or mustard gas 
exposure. 


CONCLUSIONS OF LAW

1.	The claim of entitlement to service connection for 
conjunctivitis due to mustard gas exposure is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.	The claims of entitlement to service connection for 
corneal opacities (cataracts) and COPD due to exposure to 
second hand smoke and/or mustard gas exposure are well 
grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for conjunctivitis 
and corneal opacities due to mustard gas exposure, and 
service connection for COPD due to second hand smoke and/or 
mustard gas exposure.  The legal question to be answered 
initially is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal fails 
and there is no duty to assist him further in the development 
of these claims.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the veteran's claim of 
entitlement to service connection for a conjunctivitis due to 
mustard gas exposure is not well grounded, and that the 
claims for corneal opacities (cataracts) and COPD due to 
exposure to second hand smoke and/or mustard gas exposure are 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Further, a presumption of 
service connection for certain chronic conditions, including 
conjunctivitis, COPD, corneal opacities (cataracts) arises 
when there is evidence of full body exposure to nitrogen or 
sulfur mustard gas or Lewisite and subsequent development of 
the claimed condition.  The presumption may be rebutted by 
evidence that the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence 
establishing a nonservice-related condition or event as an 
intervening cause of the claimed condition.  38 C.F.R. 
§ 3.316 (1999).
 
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A.  Not Well-Grounded Claim

In the present case, the service medical records show that in 
an undated ophthalmologic examination report, the veteran 
reported that his vision was blurred when reading or engaging 
in near work.  This blurring occurred suddenly and was not 
present at all times.  The veteran also suffered from frontal 
headaches over the left eye only when reading.  The diagnosis 
was bilateral mixed astigmatism.  In a record entitled 
Immunization Register and Other Medical Data, the veteran was 
reported to have had a severe reaction in June 1944 to 
mustard gas testing.  The remainder of the service medical 
records are negative for any findings, treatment or diagnosis 
of conjunctivitis. 

Post-service, on VA examination in May 1953 the veteran was 
noted to wear glasses for close work.

On VA examination in November 1980, the veteran reported that 
he was being treated for glaucoma.  Subsequent VA records 
dating into 1999 show continued diagnoses of glaucoma.  These 
and private records also show diagnoses of a left eye 
hemorrhage, macular molting, and presbyopia.  While James A. 
Merk, M.D., in April 1992, reported a history of chronic 
conjunctivitis, Dr. Merk did not diagnose conjunctivitis in 
1992, and no examiner since 1992 has diagnosed 
conjunctivitis.  Indeed, on VA examination in July 1996, the 
appellant's conjunctiva were specifically evaluated as 
normal.  Accordingly, the Board finds that there is no 
competent evidence showing that the veteran currently suffers 
from conjunctivitis.  As a well-grounded claim requires 
competent evidence that the claimant actually has the 
disability in question, the Board must conclude that the 
veteran has failed to fulfill his statutory burden of 
presenting a well grounded claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that he has conjunctivitis, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim was well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

B.  Well Grounded Claim

The service medical records show that, in June 1944, the 
veteran had a positive reaction to mustard gas testing.  
Post-service, in an April 1992 private medical statement, 
James A. Merk, M.D., reported that the veteran had been under 
his care since August 1962, and that during that period of 
time, he had numerous bouts with chronic bronchitis.  The 
veteran related to Dr. Merk that he was involved in mustard 
gas and Lewisite experimental testing from 1940 to 1945.  Dr. 
Merk stated that recent reports indicated a probable 
relationship between tests and the veteran's medical 
condition.

In July 1998, the veteran was diagnosed with mild cataracts 
bilaterally.  In October 1998, following a VA outpatient 
treatment session he given a provisional diagnosis of COPD 
secondary to mustard gas exposure ("experimental/full 
body").  The veteran reported that he never smoked and that 
he was a volunteer for full-body mustard gas testing on two 
occasions in 1944.  The examiner confirmed that the veteran's 
COPD was "service connected," in light of the above, and 
that second hand cigarette smoking may have aggravated the 
mustard-caused COPD.      

In light of the foregoing medical evidence, and the 
presumptive law governing mustard gas exposure, the Board 
concludes that these claims are well grounded.  Pearlman v. 
West, 11 Vet. App. 443 (1998).


ORDER

Service connection for conjunctivitis due to mustard gas 
exposure is denied.

The claims of entitlement to service connection for corneal 
opacities (cataracts), and COPD due to exposure to second 
hand smoke and/or mustard gas exposure are well grounded.



REMAND

Initially, the Board observes that the claims files are in 
dire need of repair.  In this regard, the claims folders 
contain far too many documents in each folder, the flaps of 
some of the folders are torn or are loose from the main body, 
and many documents are in danger of being lost or misplaced 
due to the shear volume of the material being placed in 
single folders.  Accordingly, in order preserve the integrity 
of the appellant's record, corrective action must be 
initiated at once.  Therefore, in addition to implementing 
the order below the RO shall repair the veteran's claims 
folders by replacing each volume with at least two volumes.  
If more are necessary, the RO should use more.  Folders must 
not be expanded with duct tape, etc.  All records must be 
secured into the volumes with "Acco" or like type fasteners.  
Temporary files must be incorporated with the permanent 
files.  

As indicated above, the veteran's claims for service 
connection for corneal opacities (cataracts) and COPD due to 
exposure to second hand smoke and/or mustard gas exposure are 
well grounded.  38 U.S.C.A. § 5107.  On consideration of the 
above medical evidence, however, the Board finds that further 
development is in order.

In this regard, while the mustard gas claims are well 
grounded under the relaxed Pearlman standard, there remain no 
records verifying the appellant's claim that he participated 
in full body exposure mustard gas or Lewisite studies.  
Rather, the only evidence showing any mustard gas exposure is 
the aforementioned June 1944 "Immunization Register and 
Other Medical Data," form noting that the veteran had a 
reaction to mustard gas.  On review of this form, however, 
the US Army Chemical and Biological Defense Command (CBDC) 
suggested that this reference was to a training exercise 
where only two or three drops of mustard agent were actually 
applied to a small skin area.  They did not find that the 
veteran participated in "full body" exposure studies.  
Nevertheless, the CBDC recommended that VA forward the names 
of the units and the locations of the units where he 
participated in full body testing.  Unfortunately, this 
information has yet to be forwarded to CBDC, and while the 
veteran has provided the names of his units, he has not 
indicated where any June 1944 or any other "full body" 
study was conducted.  Accordingly, further development is in 
order.  If it is determined that the veteran was not among 
those who received full body exposure to nitrogen or sulfur 
mustard agent in service, the appellant must be informed of 
the need to provide competent evidence linking his disability 
to a verified exposure event.

With respect to the veteran's increased rating claims for 
bilateral pes cavus and residuals of an intertrochanteric 
right hip fracture, the Board finds that additional 
development is in necessary in order to properly satisfy the 
Court's August 1999 Order.

In this regard, in the motion approved by the Court it was 
determined that the Board did not provide appropriate reasons 
and bases concerning the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1999) with respect to the claimed disorders.  
Hence, up to date clinical data are needed in order to 
properly evaluate the veteran's claims.  In this respect, in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.40 and 4.45, the examiner must consider 
weakened movement against varying resistance, excess 
fatigability with use, incoordination, painful motion, pain 
with use, and provide an opinion as to how these factors 
resulted in any limitation of motion.  Additionally, the 
examiner must offer an opinion as to whether there are 
additional limits on functional ability during flare-ups, and 
if feasible, express this in terms of additional degrees of 
limitation of motion during the flare-ups.

Further, with regard to the veteran's claim for bilateral pes 
cavus, the Court approved motion pointed out that a July 1996 
VA X-ray study of the feet reveals bilateral talocalcaneal 
joint narrowing with degenerative joint disease changes.  
However, the Board in its decision did not consider the 
applicability of 38 C.F.R. § 4.59.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion 
equivalent to limited motion under Diagnostic Code 5002 and 
38 C.F.R. § 4.59 when arthritis established by X-ray).  
Hence, the RO must consider, with respect to the veteran's 
bilateral pes cavus disability, the applicability of 
38 C.F.R. § 4.59 to the July 1996 VA X-ray study of the feet. 

As the claims for service connection and the claims for 
increased ratings are inextricably intertwined with the claim 
of entitlement to special monthly compensation, adjudication 
of the latter claim is deferred.

Therefore, this case is REMANDED for the following action:

1.  The RO shall repair the veteran's 
claims folders by replacing them with at 
least seven volumes.  If more are 
necessary, the RO should use more.  
Folders should not be expanded with duct 
tape, etc.  All of the veteran's records 
must be secured into the volumes with 
"Acco" or like type fasteners.  Temporary 
files must be incorporated with the 
permanent files.

2.	The RO should review the appellant's 
claim of entitlement to service 
connection for corneal opacities and COPD 
due to exposure to second hand smoke 
and/or mustard gas following the 
guidelines for development of claims 
relating to mustard gas in VA Manual M21-
1, Part III, Chapter 5, paragraph 5.18.  
All actions required by the guidelines 
are to be undertaken to determine whether 
the veteran's name is on a list of those 
who participated in full body mustard gas 
testing.  Moreover, the RO must contact 
the CBDC and request that it verify 
whether the veteran underwent full body 
mustard gas testing at any time from 1940 
to 1945 when he served with the 202nd 
Coast Artillery (AA), the 340th Coast 
Artillery (Search-Light) Battalion, and 
the 76th Signal Heavy Construction 
Battalion.  All actions must be 
documented fully in the veteran's claims 
files.

3.	If it is determined that the veteran 
is not on the list of known participants, 
the RO should provide the appellant the 
opportunity to submit medical or 
scientific evidence linking his corneal 
opacities and COPD to exposure to 
service, as well as competent evidence 
which verifies his claimed exposure.

4.	The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his bilateral 
pes cavus and intertrochanteric right hip 
fracture residuals.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  

In accordance with DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45, the examination report 
must discuss, with respect to the 
veteran's bilateral pes cavus and 
intertrochanteric right hip fracture 
residuals, the presence or absence of 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be any 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during flare-ups that fact must be so 
stated.  

The RO should also consider, with respect 
to the veteran's bilateral pes cavus 
disability, the applicability of 
38 C.F.R. § 4.59 in light of the July 
1996 VA X-ray study of the feet that 
shows bilateral talocalcaneal joint 
narrowing with degenerative joint disease 
changes. 
       
All opinions, and the supporting 
rationales, must be in writing.  Since it 
is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  
The examination report should be typed.

5.	Following completion of the foregoing, 
the RO should review the claims files to 
ensure that all of the foregoing 
development has been completed in full, 
to include a review of the examination.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal.  In readjudicating 
the veteran's increased rating claims the 
RO must specifically document their 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  When all claims have been 
adjudicated, the RO should adjudicate the 
veteran's claims of entitlement to 
special monthly compensation.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and be given an 
opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



